Exhibit 10.04


GUARANTY
(Corporate)
 

New York, New York
June 30, 2007

 
FOR VALUE RECEIVED, and in consideration of loans made or to be made or credit
otherwise extended or to be extended by GERBER FINANCE INC. (“Lender”) to or for
the account of NUTRITION 21, INC. and NUTRITION 21, LLC (collectively
“Borrower”) from time to time and at any time and for other good and valuable
consideration and to induce Lender, in its discretion, to make such loans or
extensions of credit and to make or grant such renewals, extensions, releases of
collateral or relinquishments of legal rights as Lender may deem advisable, the
undersigned (and each of them if more than one, the liability under this
Guaranty being joint and several) (jointly and severally referred to as
“Guarantor” or “the undersigned”) unconditionally guaranties to Lender, its
successors, endorsees and assigns the prompt payment when due (whether by
acceleration or otherwise) of all present and future obligations and liabilities
of any and all kinds of Borrower to Lender and of all instruments of any nature
evidencing or relating to any such obligations and liabilities upon which
Borrower or one or more parties and Borrower is or may become liable to Lender,
whether incurred by Borrower as maker, endorser, drawer, acceptor, guarantor,
accommodation party or otherwise, and whether due or to become due, secured or
unsecured, absolute or contingent, joint or several, and however or whenever
acquired by Lender, whether arising under, out of, or in connection with that
certain Loan and Security Agreement dated as of June 30, 2007 between Lender and
Borrower (as amended, modified, restated or supplemented from time to time, the
“Loan Agreement”) or any documents, instruments or agreements relating to or
executed in connection with the Loan Agreement or any documents, instruments or
agreements referred to therein (together with the Loan Agreement, as each may be
amended, modified, restated or supplemented from time to time, the “Loan
Documents”), or otherwise (all of which are herein collectively referred to as
the “Obligations”), and irrespective of the genuineness, validity, regularity or
enforceability of such Obligations, or of any instrument evidencing any of the
Obligations or of any collateral therefore or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of the Obligations in any case commenced by or against Borrower under
Title 11, United States Code, including, without limitation, obligations or
indebtedness of Borrower for post-petition interest, fees, costs and charges
that would have accrued or been added to the Obligations but for the
commencement of such case. In furtherance of the foregoing, the undersigned
hereby agrees as follows:


1. No Impairment. Lender may at any time and from time to time, either before or
after the maturity thereof, without notice to or further consent of the
undersigned, extend the time of payment of, exchange or surrender any collateral
for, renew or extend any of the Obligations or increase or decrease the interest
rate thereon, and may also make any agreement with Borrower or with any other
party to or person liable on any of the Obligations, or interested therein, for
the extension, renewal, payment, compromise, discharge or release thereof, in
whole or in part, or for any modification of the terms thereof or of any
agreement between Lender and Borrower or any such other party or person, or make
any election of rights Lender may deem desirable under the United States
Bankruptcy Code, as amended, or any other federal or state bankruptcy,
reorganization, moratorium or insolvency law relating to or affecting the
enforcement of creditors’ rights generally (any of the foregoing, an “Insolvency
Law”) without in any way impairing or affecting this Guaranty. This instrument
shall be effective regardless of the subsequent incorporation, merger or
consolidation of Borrower, or any change in the composition, nature, personnel
or location of Borrower and shall extend to any successor entity to Borrower,
including a debtor in possession or the like under any Insolvency Law.



--------------------------------------------------------------------------------


 
2. Guaranty Absolute. The undersigned guarantees that the Obligations will be
paid strictly in accordance with the terms of the Loan Agreement and/or any
other document, instrument or agreement creating or evidencing the Obligations,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of Borrower with respect
thereto. Guarantor hereby knowingly accepts the full range of risk encompassed
within a contract of “continuing guaranty” which risk includes the possibility
that Borrower will contract additional indebtedness for which Guarantor may be
liable hereunder after Borrower’s financial condition or ability to pay its
lawful debts when they fall due has deteriorated, whether or not Borrower has
properly authorized incurring such additional indebtedness. The undersigned
acknowledges that (i) no oral representations, including any representations to
extend credit or provide other financial accommodations to Borrower, have been
made by Lender to induce the undersigned to enter into this Guaranty and (ii)
any extension of credit to the Borrower shall be governed solely by the
provisions of the Loan Agreement. The liability of the undersigned under this
Guaranty shall be absolute and unconditional, in accordance with its terms, and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation: (a) any
waiver, indulgence, renewal, extension, amendment or modification of or
addition, consent or supplement to or deletion from or any other action or
inaction under or in respect of the Loan Documents or any other instruments or
agreements relating to the Obligations or any assignment or transfer of any
thereof, (b) any lack of validity or enforceability of any Loan Document or
other documents, instruments or agreements relating to the Obligations or any
assignment or transfer of any thereof, (c) any furnishing of any additional
security to Lender or its assignees or any acceptance thereof or any release of
any security by Lender or its assignees, (d) any limitation on any party’s
liability or obligation under the Loan Documents or any other documents,
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof or any invalidity or unenforceability, in whole or in
part, of any such document, instrument or agreement or any term thereof, (e) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to Borrower, or any action taken
with respect to this Guaranty by any trustee or receiver, or by any court, in
any such proceeding, whether or not the undersigned shall have notice or
knowledge of any of the foregoing, (f) any exchange, release or nonperfection of
any collateral, or any release, or amendment or waiver of or consent to
departure from any guaranty or security, for all or any of the Obligations or
(g) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the undersigned. Any amounts due from the undersigned to
Lender shall bear interest until such amounts are paid in full at the highest
rate then applicable to the Obligations. Obligations include post-petition
interest whether or not allowed or allowable.


2

--------------------------------------------------------------------------------


 
3. Waivers. (a) This Guaranty is a guaranty of payment and not of collection.
Lender shall be under no obligation to institute suit, exercise rights or
remedies or take any other action against Borrower or any other person liable
with respect to any of the Obligations or resort to any collateral security held
by it to secure any of the Obligations as a condition precedent to the
undersigned being obligated to perform as agreed herein and Guarantor hereby
waives any and all rights which it may have by statute or otherwise which would
require Lender to do any of the foregoing. Guarantor further consents and agrees
that Lender shall be under no obligation to marshal any assets in favor of
Guarantor, or against or in payment of any or all of the Obligations. The
undersigned hereby waives all suretyship defenses and any rights to interpose
any defense, counterclaim or offset of any nature and description which the
undersigned may have or which may exist between and among Lender, Borrower
and/or the undersigned with respect to the undersigned’s obligations under this
Guaranty, or which Borrower may assert on the underlying debt, including but not
limited to failure of consideration, breach of warranty, fraud, payment (other
than cash payment in full of the Obligations), statute of frauds, bankruptcy,
infancy, statute of limitations, accord and satisfaction, and usury.


(b) The undersigned further waives (i) notice of the acceptance of this
Guaranty, of the making of any such loans or extensions of credit, and of all
notices and demands of any kind to which the undersigned may be entitled,
including, without limitation, notice of adverse change in Borrower’s financial
condition or of any other fact which might materially increase the risk of the
undersigned and (ii) presentment to or demand of payment from anyone whomsoever
liable upon any of the Obligations, protest, notices of presentment, non-payment
or protest and notice of any sale of collateral security or any default of any
sort.


(c) Notwithstanding any payment or payments made by the undersigned hereunder,
or any setoff or application of funds of the undersigned by Lender, the
undersigned shall not be entitled to be subrogated to any of the rights of
Lender against Borrower or against any collateral or guarantee or right of
offset held by Lender for the payment of the Obligations, nor shall the
undersigned seek or be entitled to seek any contribution or reimbursement from
Borrower in respect of payments made by the undersigned hereunder, until all
amounts owing to Lender by Borrower on account of the Obligations are paid in
full and the Loan Agreement has been terminated. If, notwithstanding the
foregoing, any amount shall be paid to the undersigned on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full and the Loan Agreement shall not have been terminated, such amount
shall be held by the undersigned in trust for Lender, segregated from other
funds of the undersigned, and shall forthwith upon, and in any event within two
(2) business days of, receipt by the undersigned, be turned over to Lender in
the exact form received by the undersigned (duly endorsed by the undersigned to
Lender, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as Lender may determine, subject to the provisions of
the Loan Agreement. Any and all present and future debts and obligations of
Borrower to any of the undersigned are hereby waived and postponed in favor of,
and subordinated to the full payment and performance of, all present and future
debts and obligations of Borrower to Lender.


3

--------------------------------------------------------------------------------


 
4. Security. All sums at any time to the credit of the undersigned and any
property of the undersigned in Lender’s possession or in the possession of any
bank, financial institution or other entity that directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, Lender (each such entity, an “Affiliate”) shall be deemed held by
Lender or such Affiliate, as the case may be, as security for any and all of the
undersigned’s obligations to Lender and to any Affiliate of Lender, no matter
how or when arising and whether under this or any other instrument, agreement or
otherwise.


5. Representations and Warranties. The undersigned hereby represents and
warrants (all of which representations and warranties shall survive until all
Obligations are indefeasibly satisfied in full and the Loan Agreement has been
irrevocably terminated), that:


(a) Corporate Status. The undersigned is a corporation duly organized, validly
existing and in good standing and has full power, authority and legal right to
own its property and assets and to transact the business in which it is engaged.


(b) Authority and Execution. The undersigned has full power, authority and legal
right to execute and deliver, and to perform its obligations under, this
Guaranty and has taken all necessary corporate and legal action to authorize the
execution, delivery and performance of this Guaranty.


(c) Legal, Valid and Binding Character. This Guaranty constitutes the legal,
valid and binding obligation of the undersigned enforceable in accordance with
its terms, except as enforceability may be limited by applicable Insolvency Law.


(d) Violations. The execution, delivery and performance of this Guaranty will
not violate any requirement of law applicable to the undersigned or any material
contract, agreement or instrument to which the undersigned is a party or by
which the undersigned or any property of the undersigned is bound or result in
the creation or imposition of any mortgage, lien or other encumbrance other than
to Lender on any of the property or assets of the undersigned pursuant to the
provisions of any of the foregoing.


(e) Consents or Approvals. No consent of any other person or entity (including,
without limitation, any creditor of the undersigned) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty.


(f) Litigation. No litigation, arbitration, investigation or administrative
proceeding of or before any court, arbitrator or governmental authority, bureau
or agency is currently pending or, to the best knowledge of the undersigned,
threatened (i) with respect to this Guaranty or any of the transactions
contemplated by this Guaranty or (ii) against or affecting the undersigned, or
any of property or assets of the undersigned, which, if adversely determined,
would have a material adverse effect on the business, operations, assets or
condition, financial or otherwise, of the undersigned.


(g) Material Adverse Change. Since March 31, 2007, which is the date of the
undersigned’s most recent financial statement delivered to Lender, there has
been no material adverse change in the assets or condition, financial or
otherwise, of the undersigned.


4

--------------------------------------------------------------------------------


 
(h) Financial Benefit. The undersigned has derived or expects to derive a
financial or other advantage from each and every loan, advance or extension of
credit made under the Loan Agreement or other Obligation incurred by Borrower to
Lender.


The foregoing representations and warranties (other than that set forth in
paragraph (g) above) shall be deemed to have been made by the undersigned on the
date of each borrowing by Borrower under the Loan Agreement on and as of such
date of such borrowing as though made hereunder on and as of such date.


6. Acceleration. (a) If any breach of any covenant or condition or other event
of default shall occur and be continuing under any agreement made by Borrower or
the undersigned to Lender, or either Borrower or the undersigned should at any
time become insolvent, or make a general assignment, or if a proceeding in or
under any Insolvency Law shall be filed or commenced by, or in respect of, the
undersigned, or if a notice of any lien, levy, or assessment is filed of record
with respect to any assets of the undersigned by the United States of America or
any department, agency, or instrumentality thereof, or if any taxes or debts
owing at any time or times hereafter to any one of them becomes a lien or
encumbrance upon any assets of the undersigned in Lender’s possession, or
otherwise, any and all Obligations shall for purposes hereof, at Lender’s
option, be deemed due and payable without notice notwithstanding that any such
Obligation is not then due and payable by Borrower.


(b) The undersigned will promptly notify Lender of any default by the
undersigned in the performance or observance of any term or condition of any
agreement to which the undersigned is a party if the effect of such default is
to cause, or permit the holder of any obligation under such agreement to cause,
such obligation to become due prior to its stated maturity and, if such an event
occurs, Lender shall have the right to accelerate the undersigned’s obligations
hereunder.


7. Payments from Guarantor. Lender, in its sole and absolute discretion, with or
without notice to the undersigned, may apply on account of the Obligations any
payment from the undersigned or any other guarantor, or amounts realized from
any security for the Obligations, or may deposit any and all such amounts
realized in a non-interest bearing cash collateral deposit account to be
maintained as security for the Obligations.


8. Costs. The undersigned shall pay on demand, all costs, fees and expenses
(including expenses for legal services of every kind) relating or incidental to
the enforcement or protection of the rights of Lender hereunder or under any of
the Obligations.


9. No Termination. This is a continuing irrevocable guaranty and shall remain in
full force and effect and be binding upon the undersigned, and the undersigned’s
successors and assigns, until all of the Obligations have been paid in full and
the Loan Agreement has been irrevocably terminated. If any of the present or
future Obligations are guarantied by persons, partnerships or corporations in
addition to the undersigned, the death, release or discharge in whole or in part
or the bankruptcy, merger, consolidation, incorporation, liquidation or
dissolution of one or more of them shall not discharge or affect the liabilities
of the undersigned under this Guaranty.


5

--------------------------------------------------------------------------------


 
10. Recapture. Anything in this Guaranty to the contrary notwithstanding, if
Lender receives any payment or payments on account of the liabilities guaranteed
hereby, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver, or any other party under any
Insolvency Law, common law or equitable doctrine, then to the extent of any sum
not finally retained by Lender, the undersigned’s obligations to Lender shall be
reinstated and this Guaranty shall remain in full force and effect (or be
reinstated) until payment shall have been made to Lender, which payment shall be
due on demand.


11. Books and Records. The books and records of Lender showing the account
between Lender and Borrower shall be admissible in evidence in any action or
proceeding, shall be binding upon the undersigned for the purpose of
establishing the items therein set forth and shall constitute prima facie proof
thereof.


12. No Waiver. No failure on the part of Lender to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Lender of any right, remedy
or power hereunder preclude any other or future exercise of any other legal
right, remedy or power. Each and every right, remedy and power hereby granted to
Lender or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by Lender at any time and from time
to time.


13. Waiver of Jury Trial. THE UNDERSIGNED DOES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR WITH RESPECT TO THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR RELATING OR INCIDENTAL HERETO. THE UNDERSIGNED DOES HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.


14. Governing Law; Jurisdiction; Amendments. THIS INSTRUMENT CANNOT BE CHANGED
OR TERMINATED ORALLY, AND SHALL BE GOVERNED, CONSTRUED AND INTERPRETED AS TO
VALIDITY, ENFORCEMENT AND IN ALL OTHER RESPECTS IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. THE UNDERSIGNED EXPRESSLY CONSENTS TO THE JURISDICTION
AND VENUE OF THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK, AND
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
ALL PURPOSES IN CONNECTION HEREWITH. ANY JUDICIAL PROCEEDING BY THE UNDERSIGNED
AGAINST LENDER INVOLVING, DIRECTLY OR INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY
ARISING OUT OF, RELATED TO OR CONNECTED HEREWITH SHALL BE BROUGHT ONLY IN THE
SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK OR THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. THE UNDERSIGNED FURTHER
CONSENTS THAT ANY SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING,
WITHOUT LIMITATION, ANY NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE
AFOREMENTIONED COURTS OR A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY
PROCEEDINGS HEREUNDER, MAY BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK
OR THE SOUTHERN DISTRICT OF NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR
APPEARANCE IS PERMITTED, OR IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE
RULES OF SAID COURTS. THE UNDERSIGNED WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON
LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.


6

--------------------------------------------------------------------------------


 
15. Severability. To the extent permitted by applicable law, any provision of
this Guaranty which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


16. Amendments, Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the undersigned therefrom shall in any
event be effective unless the same shall be in writing executed by the
undersigned and Lender.


17. Notice. All notices, requests and demands to or upon the undersigned, shall
be in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand, (b) three (3) days after being sent, postage prepaid, if
by registered or certified mail, (c) when confirmed electronically, if by
facsimile, or (d) when delivered, if by a recognized overnight delivery service
in each event, to the numbers and/or address set forth beneath the signature of
the undersigned.


18. Successors. Lender may, from time to time, without notice to the
undersigned, sell, assign, transfer or otherwise dispose of all or any part of
the Obligations and/or rights under this Guaranty. Without limiting the
generality of the foregoing, Lender may assign, or grant participations to, one
or more banks, financial institutions or other entities all or any part of any
of the Obligations. In each such event, Lender, its Affiliates and each and
every immediate and successive purchaser, assignee, transferee or holder of all
or any part of the Obligations shall have the right to enforce this Guaranty, by
legal action or otherwise, for its own benefit as fully as if such purchaser,
assignee, transferee or holder were herein by name specifically given such
right. Lender shall have an unimpaired right to enforce this Guaranty for its
benefit with respect to that portion of the Obligations which Lender has not
disposed of, sold, assigned, or otherwise transferred.
 
7

--------------------------------------------------------------------------------


 
19. Release. Nothing except cash payment in full of the Obligations shall
release the undersigned from liability under this Guaranty.


IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned this 16th
day of July 2007.


ICELAND HEALTH, LLC


By:
/s/ Alan Kirschbaum
Name:
 Alan Kirschbaum
Title:
 Chief Financial Officer

 
Address: 4 Manhattanville Road
Purchase, NY 10577   
Telephone No.:914-701-4548   
Facsimile No.: 877-270-9170  



STATE OF NEW YORK )   ): ss.: COUNTY OF WESTCHESTER
)

 
On the 16th day of July, 2007 before me personally came Alan J. Kirschbaum to me
known, who being by me duly sworn, did depose and say he is the Chief Financial
Officer of Iceland Health, LLC the company described in and which executed the
foregoing instrument; and that he signed his name thereto by order of the board
of directors of said corporation.
 

  /s/ Rosalee J. Golczewski   Notary Public

 
 
8

--------------------------------------------------------------------------------

